PER CURIAM.
Motion by the Mt. Vernon Telephone Company for an appeal from a judgment of the Rockcastle Circuit Court, in favor of William M. Patrick, for $647.21, representing an award for damage to Patrick’s automobile in a highway collision. It is contended there was not proper proof of damages.
The proof showed only the market value of the car before the collision, and the cost of repairs. The verdict was for the cost of repairs, which was some $50 less than the pre-collision value. It was error for the court not to require proof as to the market value of the car immediately after the collision. However, we feel that this error was not prejudicial to the substantial rights of the appellant because the nature and extent of the damages were such as to warrant the conclusion that the car had only a junk value in its damaged condition.
The motion for appeal is overruled and the judgment is affirmed.